Exhibit 10.4
 
Execution Copy

No. 001 $600,000

Date:  March 21, 2013
 
MEETME, INC.
CONVERTIBLE PROMISSORY NOTE




           THIS NOTE is a duly authorized and issued note of MeetMe, Inc., a
Delaware corporation (the “Company”), designated as its Convertible Promissory
Note, in the principal amount of $600,000 (the “Note”).


           FOR VALUE RECEIVED, the Company promises to pay MeetMoi LLC (the
“Holder”), the principal sum of Six Hundred Thousand Dollars ($600,000) (the
“Original Principal Amount”), on September 20, 2013 (the “Maturity Date”), or
such earlier date as the Note is required or permitted to be repaid as provided
hereunder.  Payment shall be made in lawful money of the United States of
America to the Holder at its address as provided in Section 8 or by wire
transfer to such account specified from time to time by the Holder hereof for
such purpose as provided in Section 8.


1.              Definitions.  In addition to the terms defined elsewhere in this
Note, the following terms have the meanings indicated:
 
“Business Day” means any day except Saturday, Sunday and any day that shall be a
federal legal holiday or a day on which banking institutions in the Commonwealth
of Pennsylvania are authorized or required by law or other governmental action
to close.


“Event of Default” means any (i) default in the payment of any principal amount
of the Note, as and when the same becomes due and payable, or (ii) any
bankruptcy proceedings filed by or against the Company or any general assignment
by the Company of its assets for the benefit of its creditors.


“NYSE” means the NYSE MKT.


“Trading Day” means any day other than a Saturday or a Sunday on which the NYSE
is open for trading in equity securities.


“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Shares during each Trading Day divided by the total number of
shares of Common Shares traded during such Trading Day) of the Common Shares
during any Trading Day as reported by Bloomberg, L.P. using the AQR function.


2.              Interest. The Company shall not pay any interest to the Holder
prior to the Maturity Date on the aggregate then outstanding principal amount of
this Note.  If payment of this Note is not paid on the Maturity Date or in the
event of an Event of Default and for so long as such deficiency on an Event of
Default continues, interest shall accrue on all sums owing on this Note at the
rate of 12% per annum until such Note is paid in full.
 
3.              Registration of the Note.  The Company shall register the Note
upon records to be maintained by the Company for that purpose (the “Note
Register”) in the name of each record holder thereof from time to time.  The
Company may deem and treat the registered Holder of this Note as the absolute
owner hereof for the purpose of any payment hereon, and for all other purposes,
absent actual notice to the contrary.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
4.              Prepayment. At any time the Company shall be entitled to prepay
all or any portion of the outstanding amount of this Note.
 
5.              Event of Default.
 
(a)            At any time or times that an Event of Default has occurred and is
continuing, the full unpaid principal amount of this Note, shall become
immediately due and payable in cash.
 
(b)           In connection with any Event of Default and upon maturity of this
Note, the Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable
law.  Any such declaration may be rescinded and annulled by the Holder at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereto.
 
6.              Conversion.
 
(a)            Conversion into Common Shares.
 
(i)           Subject to Section 6(a)(ii), at any time on or after the Effective
Date (as hereinafter defined), the Company shall have the option to convert, as
a whole or in part, up to the entire amount outstanding under this Note (the
“Conversion Amount”) into fully paid and nonassessable shares of common stock,
par value $0.001 per share, of the Company (the “Common Shares”) registered
pursuant to Section 6(a)(iii) from time to time at a conversion price (the
“Conversion Price”), equal to the average VWAP for the five Trading Days
immediately prior to the date upon which the Conversion Notice referred to in
Section 6(b) is transmitted, mailed or delivered to Holder in accordance with
Section 8 (such date, the “Date of Conversion”).
 
(ii)           19.99% Limitation. So long as the Common Shares are listed for
trading on the NYSE or an exchange or quotation system with a rule substantially
similar to Rule 312.03 of the NYSE Listed Company Manual then, notwithstanding
anything to the contrary contained herein if, at any time (the “Triggering
Event”), the aggregate number of Common Shares then issued upon conversion of
the Note (including any shares of capital stock or rights to acquire shares of
capital stock issued by the Company which are aggregated or integrated with the
Common Shares issued or issuable upon conversion of the Note for purposes of
such rule) equals 19.99% of the Outstanding Common Amount (as hereinafter
defined), the Note (1) shall, from that time forward, cease to be convertible
into Common Shares in accordance with the terms of Section 6(a)(i), unless the
Company (A) has obtained approval (“Shareholder Approval”) of the issuance of
the Common Shares upon conversion of the Note by a majority of the total votes
cast on such proposal, in person or by proxy, by the holders of the then
outstanding Common Shares (not including (x) any Common Shares held by present
or former holders of Note that were issued upon conversion of Note or (y) any
shares of capital stock or rights to acquire shares of capital stock issued by
the Company that are held by present or former holders of such shares of capital
stock or rights to acquire shares of capital stock which are aggregated or
integrated with the Common Shares issued or issuable upon conversion of the Note
for purposes of Rule 312.03), or (B) shall have otherwise obtained permission to
allow such issuances from NYSE in accordance with Rule 312.03) and (2) shall,
from that time forward, be convertible into such Holder’s pro rata share of the
Maximum Share Amount (as hereinafter defined).  If the Common Shares are not
then listed on NYSE or an exchange or quotation system that has a rule
substantially similar to Rule 312.03, the limitations set forth herein shall be
inapplicable and of no force and effect.  If the Triggering Event occurs, the
Company shall promptly seek Shareholder Approval.  For purposes of this Section
6(a)(ii), “Outstanding Common Amount” means (i) the number of Common Shares
outstanding on the earliest date of issuance of the Note or any shares of
capital stock or rights to acquire shares of capital stock issued by the Company
which are aggregated or integrated with the Common Shares issued or issuable
upon conversion of the Note for purposes of such rule plus (ii) any additional
shares of Common Shares issued thereafter in respect of such shares pursuant to
a stock dividend, stock split or similar event.  The maximum number of Common
Shares issuable as a result of the 19.99% limitation set forth herein is
hereinafter referred to as the “Maximum Share Amount.”  In the event that
Company obtains Shareholder Approval or the approval of NYSE, by reason of the
inapplicability of the rules of NYSE or otherwise that the restrictions set
forth in this Section 6(a)(ii) shall no longer apply and the number of shares
that the Note convert into will be as set forth in the Section 6(a)(i) (such
increased number being the “New Maximum Share Amount”) and the references to
Maximum Share Amount, above, shall be deemed to be, instead, references to the
greater New Maximum Share Amount.  In the event that Shareholder Approval is not
obtained, the Maximum Share Amount shall remain unchanged.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(iii)           The number of registered Common Shares issuable upon conversion
of any portion of the Conversion Amount shall be determined by dividing (x) such
portion of the Conversion Amount by (y) the Conversion Price in effect as of the
Date of Conversion.
 
(b)            Mechanics and Effect of Conversion.  To convert the Note, the
Company must deliver to the Holder a duly signed and completed Conversion Notice
set forth in Exhibit A hereto upon which the Holder must (a) surrender this
Note, duly endorsed, at the principal office of the Company, (b) deliver to the
Company appropriate endorsements and transfer documents if required by the
Company and (c) pay any tax or duty required to effect the conversion.  At its
expense, the Company shall, as soon as practicable following any conversion of
this Note pursuant to this Section 6, and in any event within three Business
Days of such surrender, issue and deliver to the Holder at such principal office
a certificate or certificates for the number of shares of such Common Shares to
which the Holder shall be entitled upon such conversion to dispose of in
accordance with securities laws but otherwise without restriction hereunder
(bearing such legends as are required by applicable securities laws and stock
exchange regulations or policies, as required in the opinion of counsel to the
Company), together with any other securities and property to which the Holder is
entitled upon such conversion under the terms of this Note.  Issuance of this
Note shall constitute full authority to the Company’s officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for Common Shares issuable upon the conversion of this Note.  On
partial conversion of this Note, the Company shall issue to the Holder a new
Note having identical terms to this Note, except that the principal amount
thereof shall equal the difference between (i) the principal amount of this Note
immediately prior to such conversion minus (ii) the portion of such principal
amount converted into Common Shares.
 
(c)            Reservation of Stock Issuable Upon Conversion.  The Company shall
at all times reserve and keep available out of its authorized but unissued
Common Shares, solely for the purpose of effecting the conversion of this Note,
such number of its Common Shares as shall from time to time be sufficient to
effect the conversion of this Note; and if at any time the number of authorized
but unissued Common Shares shall not be sufficient to effect the conversion of
this Note and the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued Common
Shares to such number of shares as shall be sufficient for such purpose.
 
(d)            Withholding Taxes.  Notwithstanding any other provision of this
Note, the Company shall (i) not be obliged to reimburse, indemnify, make whole
or otherwise pay to the Holder, and (ii) be entitled to deduct and withhold from
all amounts payable pursuant to this Note, any amounts required by applicable
law to be deducted or withheld for any and all taxes, so long as the Company
promptly pays the full amount deducted or withheld to the applicable
governmental entity in accordance with applicable law.  Any such amounts
deducted and not owed or paid to the applicable governmental entity in
accordance with applicable law shall be returned to the Holder promptly.  The
Holder shall provide any information reasonably requested by the Company to
enable it to determine whether taxes must be withheld or deducted and the amount
of such withholding or deduction.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)            Fractional Share.  No fractional share shall be issuable upon
conversion of this Note and the number of shares to be issued shall be rounded
down to the nearest whole share.  If the conversion of this Note shall result in
the issuance of any fractional share, the Company shall eliminate such
fractional share by paying the Holder an amount computed by multiplying such
fraction by the fair market value, as determined in good faith by the board of
directors of the Company, of a full share.
 
7.              Registration Statement.  The Company intends to file a
registration statement (a “Registration Statement”) to register certain Common
Shares for resale under the Securities Act of 1933, as amended, including those
that would be issuable upon conversion of the Note.  For the purposes of this
Note, the “Effective Date” shall mean the date, if any, prior to the Maturity
Date on which the Registration Statement is declared effective by the Securities
and Exchange Commission.
 
8.              Notices.  Any and all notices or other communications or
deliveries hereunder shall be in writing in the English language and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 8 prior to 5:00 p.m. (Philadelphia, Pennsylvania time)
on a Business Day, (ii) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 8 on a day that is not a Business Day or later than
6:30 p.m. (Philadelphia, Pennsylvania time) on any Business Day, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be:
(i) if to the Company, to 100 Union Square Drive, New Hope, Pennsylvania, 18938,
facsimile: (215) 933-6882, attention Frederic Beckley, or (ii) if to the Holder,
to the address or facsimile number appearing on the Company’s Noteholder records
or such other address or facsimile number as the Holder may provide to the
Company in accordance with this Section 8.
 
9.              Miscellaneous.
 
(a)            Binding Nature of Note.  This Note shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that notwithstanding any transfer or assignment
hereof, the Company’s obligations under this Note shall remain subject to all
defenses available hereunder as well any and all defenses based on breach of the
(i) Coexistence Agreement between the parties hereof of even date herewith (the
“Coexistence Agreement”), and/or (ii) Memorandum of Settlement between the
parties hereof of even date herewith (the “Memorandum”).
 
(b)            Limitation of Rights.  Subject to Section 9(a), nothing in this
Note shall be construed to give to any person or corporation other than the
Company and the Holder any legal or equitable right, remedy or cause under this
Note
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)            GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.  EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF NEW YORK, AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS NOTE.  EACH OF THE PARTIES HERETO AGREES TO
COMMENCE ANY SUCH ACTION, SUIT OR PROCEEDING EITHER IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR IF SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY NOT BE BROUGHT IN SUCH COURT FOR JURISDICTIONAL REASONS, IN
ANY STATE COURT LOCATED IN THE CITY OF NEW YORK, NEW YORK.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
NOTE AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE
OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE TRANSACTION DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
(d)            Headings.  The headings herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
 
(e)            Provisions Severable.  In case any one or more of the provisions
of this Note shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Note shall not in
any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Note.
 
(f)             Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note of like tenor
representing the outstanding principal.
 
(g)            Waiver and Amendment.  No provision of this Note may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company; provided, that the Maturity Date hereof and the currency in which
any payments on this Note shall be paid may not be waived or amended except in a
written instrument signed by the Holder hereof.  No waiver of any default with
respect to any provision, condition or requirement of this Note shall be deemed
to be a continuing waiver in the future or a waiver of any subsequent default or
a waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(h)            Failure to Register or Deliver Registered Common Stock.  It is
understood by the parties that the failure or inability for any reason of the
Company (i) to register shares of its Common Stock for possible delivery to
Holder hereunder or (ii) to deliver registered Common Shares to Holder on or
prior to the Maturity Date shall in no event relieve the Company of its
obligation to pay Holder the principal amount of this Note on the Maturity Date.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed by a duly authorized officer as of the date first above indicated.
 

 
MeetMe, Inc.
                   
By:
/s/ Gavin M. Roy      
Name: Gavin M. Roy
     
Title:   Chief Technology Officer
         

 
 
- 6 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
MEETME, INC.
 
CONVERSION NOTICE
 
Reference is made to the Convertible Promissory Note (the “Note”) issued to
MeetMoi LLC by MeetMe, Inc. (the “Company”).  In accordance with and pursuant to
the Note, the Company hereby elects to convert the portion of the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
common stock, par value $0.001 per share (the “Common Shares”), of the Company,
as of the date specified below.
 
 
Registered Holder:
     
Date of Conversion:
     
Aggregate Conversion Amount to be converted:
     
Conversion Price:
     
Number of shares of Common Shares to be issued:
 



 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
MeetMoi LLC hereby acknowledges this Conversion Notice and hereby directs Action
Stock Transfer Corp. to issue the above indicated number of shares of Common
Shares in accordance with the transfer agent instructions from the Company to
Action Stock Transfer Corp.
 

 
MEETME, INC.
                   
By:
      Name:       Title:            


 
 
 